Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered July 27, 1977, convicting him of robbery in the first degree, upon a jury verdict, and imposing an indeterminate sentence of imprisonment with a maximum of 15 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to an indeterminate term of imprisonment with a maximum of five years. As so modified, judgment affirmed and case remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Latham, J. P., Rabin, Gulotta and Cohalan, JJ., concur.